Citation Nr: 1725299	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  13-22 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from October 1974 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 


FINDING OF FACT

The Veteran's combined rating is 50 percent; however, schedular criteria are inadequate and there are exceptional factors in that the Veteran's service connected disabilities preclude him from securing or following any form of substantially gainful employment consistent with his education and industrial background.  


CONCLUSION OF LAW

The criteria for an extra-schedular TDIU have been met.  38 U.S.C. § 1155 (2016); 38 C.F.R. § 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is service connected for a splenectomy, rated 30 percent; intervertebral disc syndrome (IVDS) with degenerative arthritis, rated 20 percent; left lower extremity peripheral neuropathy, rated 10 percent; residuals of a left shoulder injury, rated 0 percent; residuals of a liver laceration, rated 0 percent; and residual scarring, rated 0 percent.  The Veteran's combined rating is 50 percent.  Therefore, the Veteran does not meet the schedular criteria for assignment of a TDIU and the determinative issue is whether a TDIU is warranted on an extra-schedular basis.   

In his May 2010 claim of entitlement to a TDIU, the Veteran first informed VA that he was no longer able to work as a result of his service-connected disabilities.  At that time, the Veteran reported that he had a high school education and that he had only ever worked in manual labor and carpentry jobs.  He reported that in July 2008 he became too disabled to work as a result of his back disability.  

At an August 2010 VA examination, the Veteran reported that he experienced constant back and leg pain as a result of his service-connected disabilities.  The examiner noted that the functional impairment caused by the Veteran's back disability included chronic pain, limited walking, limited sitting, limited standing, and limited lifting.  The examiner specifically noted that the impact on the Veteran's usual occupation would be that he experienced marked limits with lifting, walking, standing, and bending.     

At a January 2011 VA examination, the Veteran reported that he had worked as a carpenter since 1967, but that he had not been working since July 2008.  The examiner noted that the Veteran's service-connected disabilities impacted his occupational functioning in that he was unable to lift in excess of 15 pounds, he was unable to perform repetitive lifting, he was unable to sit or stand for longer than one hour at a time, and that all other activities should be restricted to moderate duty activity.

A review of the record shows that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  A review of the Veteran's SSA records reveals that at a March 2010 evaluation, the Veteran reported that he had worked as a carpenter and that his job responsibilities included carrying lumber.  The Veteran reported that the heaviest weight he lifted was 100 pounds or more at a time, and that he frequently lifted over 50 pounds at a time.  The SSA examiner found that the Veteran was limited to light work, in that he would only be able to lift 20 pounds occasionally and only 10 pounds frequently.  The examiner noted that the Veteran did not have the capacity to perform his past relevant work as it was generally performed in the national economy.  The SSA examiner found that while the Veteran was not limited to unskilled work because of his impairment, he did not have the education that would provide for direct entry into semi-skilled or skilled work.   

In an August 2016 memorandum decision by the Director of Compensation Service, the Veteran was denied entitlement to extra-schedular TDIU because the claims file did not contact medical opinions supported by objective medical findings indicating that the Veteran's service-connected disabilities alone were enough to prevent all gainful employment.  

The Board finds the August 2016 memorandum decision to be in error.  In this regard, the Board considers the SSA evaluation to constitute medical evidence that indicates that the Veteran's service-connected disabilities alone are enough to prevent gainful employment.  Further, the issue before the Board is not whether the Veteran could at some point in the future become employable despite his disabilities, but rather, what the Veteran's employment opportunities are at this point in time as a result of his service-connected disabilities.   

Therefore, the Board finds that the manifestations of the Veteran's service-connected disabilities present an impairment not fully contemplated by the rating criteria and that the Veteran is unable to obtain and maintain substantially gainful employment consistent with his education and industrial experience as a result.  Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to a TDIU on an extra-schedular basis is warranted.  38 U.S.C. § 5107(b) (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an extra-schedular TDIU is granted.



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


